 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       UNITED STATES OF AMERICA,                     No. 2:14-cr-0169 GEB DB
12                       Plaintiff/Respondent,
13            v.                                       FINDINGS AND RECOMMENDATIONS
14       HARJIT KAUR JOHAL,
15                       Defendant/Movant.
16

17           Movant is a federal prisoner proceeding through counsel with a motion to vacate her

18   sentence pursuant to 28 U.S.C. § 2255. Movant claims her trial attorney acted unreasonably in

19   violation of her Sixth Amendment rights to the effective assistance of counsel.

20           On August 12, 2019, movant filed a motion for a temporary restraining order. (ECF No.

21   310.) The government opposes the motion. (ECF No. 312.) Movant filed a reply.1 (ECF No.

22   314.) Movant seeks to stay her removal proceedings in the immigration courts pending resolution

23   of this § 2255 action. Initially, movant appeared to seek a stay prior to immigration proceedings

24   scheduled for August 16, 2019. However, on August 15 movant’s counsel, Brendan Hickey,

25   notified the court by e-mail that “the IJ [immigration judge] has continued her deportation case to

26
27   1
      For the reasons set forth in this court’s August 13, 2019 order, the government’s objections to
     the court’s prior findings and recommendations are considered an opposition to the motion. (See
28   ECF No. 315.) Similarly, movant’s response to the objections is considered a reply.
                                                        1
 1   September 16, 2019 for a status conference.” Mr. Hickey further stated that this continuation

 2   “removes the exigency of needing a stay by the end of the day today.” He further informed the

 3   court that movant’s immigration attorneys had informed him that “a ruling on the stay petition

 4   prior to the Sept 16 date would be helpful.2”

 5             A temporary restraining order is only appropriate where a party shows that “he is likely to

 6   succeed on the merits, that he is likely to suffer irreparable harm in the absence of preliminary

 7   relief, that the balance of equities tips in his favor, and that an injunction is in the public interest.”

 8   Winter v. Natural Res. Def. Council, 555 U.S. 7, 20 (2008). The propriety of a request for

 9   injunctive relief hinges on a significant threat of irreparable injury that must be imminent in

10   nature. Caribbean Marine Serv. Co. v. Baldrige, 844 F.2d 668, 674 (9th Cir. 1988).

11             If movant’s request is considered one for a stay of the proceedings in the immigration

12   courts, the standards are similar. For a stay, this court considers: (1) whether the stay applicant

13   has made a strong showing that she is likely to succeed on the merits; (2) whether the applicant

14   will be irreparably injured absent a stay; (3) whether issuance of the stay will substantially injure

15   the other parties interested in the proceeding; and (4) where the public interest lies. Nken v.

16   Holder, 556 U.S. 418, 433-34 (2009) (quoting Hilton v. Braunskill, 481 U.S. 770 (1987))

17   (quotation marks omitted).

18             While the parties dispute the court’s jurisdiction to stay immigration court proceedings,

19   this court need not reach that issue because movant fails to show she will be irreparably injured

20   absent a stay. She argues only that if she is ordered deported and, prior to her removal, is
21   successful in this § 2255 proceeding, she will be required to file a motion to reopen her

22
     2
         Mr. Hickey copied the government’s attorney on this e-mail. The full text of the e-mail follows:
23
                      I received notice from Ms Johal’s immigration attorneys at the end
24                    of the day yesterday that the IJ has continued her deportation case to
                      September 16, 2019 for a status conference. There is no longer a
25                    hearing scheduled for tomorrow. While we are still seeking a stay
                      (and filed a response to government’s opposition on Tuesday just
26                    prior to the court’s order to respond) I thought it was important to
                      relay this information to the Court as it removes the exigency of
27                    needing a stay by the end of the day today. Immigration counsel
                      (cc’d) has informed me that a ruling on the stay petition prior to the
28                    Sept 16 date would be helpful.
                                                          2
 1   deportation. According to movant, such a motion may take months or years to be reviewed and

 2   she would likely be detained during that time period. However, movant fails to show when she

 3   may be subjected to a final order for her deportation. Mr. Hickey’s statement in his e-mail that a

 4   stay prior to September 16 “would be helpful” is not a showing of imminent irreparable injury.

 5            Because movant fails to meet her burden of demonstrating the need for a temporary

 6   restraining order or stay, IT IS HEREBY RECOMMENDED that movant’s motion (ECF No.

 7   310) be denied without prejudice.

 8            These findings and recommendations are submitted to the United States District Judge

 9   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within ten days after

10   being served with these findings and recommendations, any party may file written objections with

11   the court and serve a copy on all parties. Such a document should be captioned “Objections to

12   Magistrate Judge's Findings and Recommendations. Any response to the objections shall be

13   served and filed within five days after service of the objections. The parties are advised that

14   failure to file objections within the specified time may waive the right to appeal the District

15   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

16   Dated: August 21, 2019

17

18

19

20
21

22

23

24

25

26   DLB:9
     DLB1/prisoner-habeas/joha0169.tro fr
27

28
                                                        3
